United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 1, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-50197



RANDY BENAVIDES BALDERAS

                    Plaintiff - Appellee-Cross-Appellant

     v.

ATASCOSA COUNTY TEXAS; ATASCOSA COUNTY SHERIFF’S DEPARTMENT;
TOMMY WILLIAMS, Sheriff, Individually and in his official
capacity as Sheriff for Atascosa County

                    Defendants - Appellants-Cross-Appellees



          Appeals from the United States District Court
                for the Western District of Texas
                        No. A:01-CV-668-RP


Before KING, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     The district court’s conclusions that the employment of

plaintiff Randy Balderas was terminated by defendant Sheriff

Tommy Williams and that Balderas’s obligation to perform service

in a uniformed service was a motivating factor in that

termination are not clearly erroneous.    Further, the district



     *
          Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                -1-
court did not err in finding that Balderas adequately mitigated

damages.   Finally, the district court did not err in concluding

that the defendants failure to comply with the provisions of the

Uniformed Services Employment and Reemployment Rights Act of

1994, 38 U.S.C. § 4301 et seq., was not willful.   Although the

defendants took the tack that Balderas was not terminated, the

record reflects that reasons in addition to his service in a

uniformed service entered into the decision to terminate

Balderas, and the district court could properly take those

reasons into consideration when deciding whether the defendants

acted willfully.   The defendants other arguments on appeal are

meritless.

     The judgment of the district court is AFFIRMED.




                                -2-